UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
JEFFREY MATTHEWS et al.,       )
                               )
          Plaintiffs,          )
                               )
          v.                   )    Civil Action No. 07-0031 (RWR)
                               )
THE DISTRICT OF COLUMBIA       )
et al.,                        )
                               )
          Defendants.          )
______________________________)


                  MEMORANDUM OPINION AND ORDER

     Plaintiffs Jeffrey Matthews, Frankie West, and Earline

Hickman sued under 42 U.S.C. § 1983 for damages and equitable

relief, alleging that the District of Columbia and its Mayor

deprived them of a constitutionally-protected property interest

without due process by terminating their workers’ compensation

benefits without providing them with a post-deprivation hearing

to challenge the termination.   The plaintiffs’ claims for

equitable relief were dismissed as moot, and judgment was entered

for the defendants on the claims for damages.    See Matthews v.

Dist. of Columbia, 675 F. Supp. 2d 180 (D.D.C. 2009).   The

plaintiffs now move for reconsideration of that opinion under

Federal Rule of Civil Procedure 59(e).   Because the plaintiffs

have not shown that the opinion granting the defendants’ motion

to dismiss was clearly erroneous or that denying the motion for
                                -2-

reconsideration will result in manifest injustice, their motion

will be denied.

                            DISCUSSION

     “‘While the court has considerable discretion in ruling on a

Rule 59(e) motion, the reconsideration and amendment of a

previous order is an unusual measure.’”   Berg v. Obama, 656 F.

Supp. 2d 107, 108 (D.D.C. 2009) (quoting City of Moundridge v.

Exxon Mobil Corp., 244 F.R.D. 10, 11-12 (D.D.C. 2007) (quoting

El-Shifa Pharm. Indus. v. United States, Civil Action No. 01-731

(RWR), 2007 WL 950082, at *1 (D.D.C. Mar. 28, 2007))).   “‘A

motion to alter the judgment need not be granted unless there is

an intervening change of controlling law, new evidence becomes

available, or there is a need to correct a clear error or prevent

manifest injustice.’”   Berg, 656 F. Supp. 2d at 108 (quoting City

of Moundridge, 244 F.R.D. at 12 (quoting Messina v. Krakower, 439

F.3d 755, 758 (D.C. Cir. 2006))).

     The December 2009 opinion that granted the defendants’

motion to dismiss or in the alternative for summary judgment

held, in relevant part:

     The plaintiffs concede that they have now been given
     the process they were due and have had their benefits
     restored (Pls.’ Cross Mot. at 11), and they fail to
     make any argument that there is a reasonable
     expectation that the wrong they complain of is likely
     to occur again. Instead, they rely on the argument
     that their action for actual damages remains live. The
     complaint requests “compensatory and pecuniary damages”
     for the defendants’ purported deprivations of
     plaintiffs’ rights. (Compl. ¶ 38.) . . . . [A]s the
                                -3-

     defendants point out in their motion for summary
     judgment, the plaintiffs have presented no evidence
     establishing that they suffered actual damages as a
     result of the purportedly unconstitutional delay in
     providing their post-deprivation due process. The
     plaintiffs have made several assertions in their
     filings that they did suffer actual injury, but have
     come forth with no declarations, affidavits, deposition
     testimony, or other admissible evidence of such injury
     despite the discovery that has been conducted.
     Discovery has closed, the factual record is complete,
     and the plaintiffs even agree that the material factual
     issues are not disputed. (See Pls.’ Reply at 5.)
     Indeed, in moving for summary judgment, the plaintiffs
     implicitly concede that there are no disputed facts
     that need to be resolved by a trial. . . . With
     nothing more in the record beyond mere allegations of
     injury in the plaintiffs’ briefs, the plaintiffs have
     failed to demonstrate that the purported violation of
     their procedural due process rights resulted in actual
     damages. Although an alleged “denial of procedural due
     process should be actionable for nominal damages,”
     Carey, 435 U.S. at 266, the plaintiffs do not even
     request nominal damages in their complaint. See Davis
     v. Dist. of Columbia, 158 F.3d 1342, 1349 (D.C. Cir.
     1998) (affirming district court’s sua sponte dismissal
     of the plaintiff’s complaint for damages despite the
     possibility that nominal damages could be awarded,
     because the complaint requested only statutorily
     unavailable compensatory and punitive damages, and
     lacked any specific request for nominal damages).

Matthews, 675 F. Supp. 2d at 187-188.

     Here, the plaintiffs argue that the opinion was clearly

erroneous because damages may be awarded for violations of

procedural due process absent a finding of actual injury, because

the plaintiffs’ prolonged deprivation of benefits constituted

actual injury, and because damages can be awarded for a violation

of due process.   (Pls.’ Mot. for Recons. at 1.)
                                -4-

     In their motion for reconsideration, the plaintiffs do not

address or remedy the flaw that the December 2009 opinion found

fatal in their complaint, namely, the lack of evidence that the

plaintiffs suffered any actual damages as a result of the

purportedly unconstitutional delay in providing their post-

deprivation due process.   While the plaintiffs argue that “[t]he

actual injuries caused by [the defendants’] long term and

unexplained deprivation of [the plaintiffs’] disability benefits

are sufficiently obvious to overcome a motion for summary

judgment” (Pl.’s Mot. for Recons. at 9.), the plaintiffs do not

provide any evidence of their injuries nor do they cite any

authority holding that it is improper to dismiss a § 1983 action

where the plaintiff provides absolutely no evidence of actual

damages.   “The ‘“. . . basic purpose”’ of § 1983 damages . . .

‘is “to compensate persons for injuries that are caused by the

deprivation of constitutional rights.”’ . . .   Accordingly, even

where a plaintiff alleges violations of his constitutional due

process rights . . . the Supreme Court has . . . ‘held that no

compensatory damages [can] be awarded for violation of [those

rights] absent proof of actual injury.’”   Daskalea v. Wash.

Humane Soc’y, 710 F. Supp. 2d 32, 43 (D.D.C. 2010) (quoting

Memphis Comm’ty Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986)

and Carey v. Piphus, 435 U.S. 247, 254 (1978)) (first alteration

original).
                                 -5-

       In addition, the plaintiffs presented the same arguments in

opposition to the defendants’ motion to dismiss or for summary

judgment that they present in their motion for reconsideration.

(See Pls.’ Opp’n to Def.’s Mot. to Dismiss or for Summ. J. at 12-

17.)   “‘[W]here litigants have once battled for the court’s

decision, they should [not be] . . . permitted[] to battle for it

again.’”   Hoffman v. Dist. of Columbia, 681 F. Supp. 2d 86, 90

(D.D.C. 2010) (quoting Singh v. George Washington Univ., 383 F.

Supp. 2d 99, 101-102 (D.D.C. 2005) (denying motion for

reconsideration, and stating that “the Court considered the cases

that the [defendant] now cites” and the “attempt to re-litigate

this issue will not be countenanced”)).   The plaintiffs have not

met their burden of showing clear error or manifest injustice.

Their motion will be denied.

                             CONCLUSION

       The plaintiffs have not shown clear error or manifest

injustice in the December 2009 opinion entering judgment for the

defendants on the plaintiffs’ claims for damages.   Accordingly,

it is hereby

       ORDERED that the plaintiffs’ motion [30] for reconsideration

be, and hereby is, DENIED.

       SIGNED this 28th day of March, 2011.


                                       /s/
                                RICHARD W. ROBERTS
                                United States District Judge